DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Lee et al. (Lee) (US 2016/0366185 A1) discloses specific examples of attestation request inputs from the cloud customer which identify specific security testing and measurements to be performed upon the customer’s VMs (see Table 1, paragraph 11, 34-35, 42, 47, 52, 54).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-13, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Lee) (US 2016/0366185 A1).
As to claims 1, 9, 16, Lee discloses a system (Fig. 1) comprising:
a memory device storing instructions (Fig. 1); and
a computing device comprising at least one processor and communicatively coupled to the memory device, wherein the computing device is configured to execute the instructions to, and corresponding method and a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor cause a device to perform operations comprising:
receive first selection data identifying at least one validation to be executed for a plurality of datacenters (customer request identify desired security parameters “P” for attestation; see Table 1, paragraph 34, 47), wherein the at least one validation comprises at least one of a test, a configuration, a validation check, or a status inquiry of the plurality of datacenters (testing specified security parameters of the VMs to ensure they meet specified requirements; see Table 1, paragraph 11, 34-35, 42, 47, 52, 54); 

receive third selection data identifying a single user request to execute the at least one validation for the plurality of datacenters (attestation server receiving single customer attestation request to be distributed to plural cloud servers hosting the correct VMs; see Fig. 1, paragraph 34-37);
generate, in response to the single user request, a plurality of requests based on the identified at least one validation and the plurality of datacenters (attestation server generating measurement collection requests to plural cloud servers for plural VMs; see Fig. 1, paragraph 34-37);
transmit the plurality of requests to the plurality of datacenters (attestation server transmitting measurement collection requests to the plural cloud servers; see Fig. 1, paragraph 34-37).

As to claims 2, 10, 17, Lee discloses wherein the computing device is configured to:
identify the at least one validation based on a first user input (security measurements to be performed according to the attestation request; Table 1, Fig. 1, paragraph 34-37, 47); and
identify the plurality of datacenters based on a second user input (wherein the attestations are transmitted to the correct identified VMs of the requesting customer; see Fig. 1, paragraph 34-37);

As to claims 3, 11, 18, Lee discloses wherein the computing device is configured to:
generate a first request of the plurality of requests for a first datacenter of the plurality of datacenters based on a first validation of the at least one validation (attestation command transmitted to plural servers hosting the correct identified VMs of the requesting customer; Table 1, Fig. 1, paragraph 34-37); and
generate a second request of the plurality of requests for a second datacenter of the plurality of datacenters based on the first validation of the at least one validation (attestation command transmitted to plural servers hosting the correct identified VMs of the requesting customer; Table 1, Fig. 1, paragraph 34-37).

As to claims 4, 12, 19, Lee discloses wherein the computing device is configured to:
generate a third request of the plurality of requests for the first datacenter of the plurality of datacenters based on a second validation of the at least one validation (requesting plural different security measurements for attestation; Table 1, Fig. 1, paragraph 34-37, 62); and
generate a fourth request of the plurality of requests for the second datacenter of the plurality of datacenters based on the second validation of the at least one validation (requesting plural different security measurements for attestation; Table 1, Fig. 1, paragraph 34-37, 62).


receive at least one response to the plurality of requests (see Fig. 1), attestation results provided to the requesting customer; Fig. 1, paragraph 34-40, 62, 64); and
provide for display the at least one response (see Fig. 1, attestation results provided to the requesting customer; Fig. 1, paragraph 34-40, 62, 64).

As to claim 20, Lee discloses instructions stored thereon that, when executed by at the least one processor, further cause the device to perform operations comprising:
receiving at least one response to the plurality of requests (see Fig. 1, attestation results provided to the requesting customer; Fig. 1, paragraph 34-40, 62, 64); and
providing for display the at least one response (see Fig. 1, attestation results provided to the requesting customer; Fig. 1, paragraph 34-40, 62, 64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gurumurthy et al. (Gurumurthy) (US 2015/0052402 A1) (of record).
As to claim 6, 14, while Lee discloses wherein the computing device is configured to:

provide an indication of the response received to each of the plurality of requests (see Fig. 1, attestation results provided to the requesting customer; Fig. 1, paragraph 34-40, 62, 64), they fail to specifically disclose determining whether a response to each request has been received.
In an analogous art, Gurumurthy discloses a system for validating and monitoring deployed components across a plurality of servers and datacenters (Fig. 2, 4, paragraph 2, 26, 39) which will transmit validation requests to remote servers (paragraph 39) and determine whether a response to each request has been received (determining failures of the validation system to complete and timeout; paragraph 19, 28, 45, 49, 51) and provide an indication of whether the response has been received to each of the plurality of requests (logs of test results output to operator, including any failures; paragraph 51-52) so as enable any failed or timed out testing to be tracked and repeated until complete (paragraph 28, 45, 51-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s system to include determining whether a response to each request has been received and providing an indication of whether the response has been received to each of the plurality of requests, as taught in combination with Gurumurthy, for the typical benefit of enabling any failed or timed out testing to be tracked and repeated until complete.



As to claim 8, Lee and Gurumurthy disclose wherein the computing device is configured to display the indication of whether the response to each of the plurality of requests has been received (logs of test results output to operator, including and the number of timeouts and retries; see Gurumurthy at paragraph 51-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/James R Sheleheda/          Primary Examiner, Art Unit 2424